DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 5/10/21, are acknowledged.
	Claims 1, 3-4 have been amended.
Claims 1-7 are pending and are under examination.

Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  However, the USSN 12/677,476 application upon which priority is claimed as a continuation in part fails to provide adequate support under 35 U.S.C. 112 for claims 1-7 of this application.  Specifically, insufficient support was identified for the limitation of administering to a subject one or more isolated mRNA molecules encoding CD40L, CD70, and caTLR4.  The ‘476 application discloses administering to a subject  a composition comprising antigen presenting cells that comprise mRNA molecules encoding CD40L, CD70 and/or caTLR4.   However, the instant claims are directed to administration of isolated mRNA and specifically exclude dendritic cell administration. No direct in vivo use of the mRNA molecules themselves is disclosed or contemplated in the ‘476 application.  The method of the ‘476 application which comprises administering  modified antigen presenting cells comprising mRNA encoding CD40L, CD70, and caTLR4 does not provide adequate support for the instant claims which are directed to the administration of isolated mRNA wherein the method does not include administration of dendritic cells.  Consequently, the claims have been accorded the priority of the filing date of application 13/593,393, i.e. 8/23/12. 

In view of Applicant’s claim amendments to limit the claims to protection via liposome encapsulation, the rejection over US 20030202963, in view of 20050059624 and Bonehill is withdrawn.

The new grounds of rejection presented below are necessitated by Applicant’s 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilgenhof et al., June 2011 (of record), in view of Weide et al., 2009 (of record) and Perche, August 2011.
Wilgenhof et al. teach a method of therapeutic vaccination for inducing an antigen specific immune response in a subject to treat melanoma comprising administering to the subject a dendritic cell transfected with mRNA molecules encoding a tumor  antigen and the functional immunostimulatory proteins CD40L, CD70, and caTLR4.  Wilgenhof et al. teach that incorporation of mRNA encoding CD40L, CD70, and caTLR greatly enhances T cell stimulatory capacity of dendritic cells. 
	Weide et al. teach that an alternative to administration of mRNA transfected dendritic cells is direct in vivo injection of (isolated) mRNA into the subject.  Weide et al. teach that direct injection is advantageous since it avoids drawbacks associated with in vitro dendritic cell production, including cost, limited number of cells, and intrinsic phenotypic variability of the in vitro generated dendritic cells (see page 498, in particular). Likewise, Perche et al. teach direct intravenous administration of mRNA encoding a tumor antigen protected by loading into mannosylated lipopolyplexes delivers the mRNA into splenic dendritic cells in vivo to induce an anti-cancer immune response (See page 445-446 and 450, in particular).  Said lipopolyplexes are comprised of a liposome that encapsulates the mRNA-polyplexes, which is a type of protection via “liposome-encapsulation” as recited in the present claims.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer the mRNA composition of Wilgenhof et al., by direct intravenous administration of isolated 
	Applicant’s arguments and the declaration of Dr. Steffan De Koker have been fully considered, but they are not persuasive.
	Applicant argues that the present claims, as amended, require administration of mRNA via liposome-encapsulation.  Applicant argues the Perche is directed to mRNA protected via mannosylated lipoplexation, and that the reference teaches on page 1 that vaccine effect was only achievable with lipoplexation, and not with mRNA complexed with polymer alone or liposomes alone.  Applicant argues that therefore Perche teaches away from the claimed invention. 
	Perches teachings of liposomes alone being ineffective is in reference to another study by Mockey et al., comparing immune response to mRNA polyplexes, HDHE:chol liposomes, or lipopolyplexes, where it is shown that only the lipopolyplexes induce an efficient anti-tumoral immune response (see Figure 2).  However, as taught by Mockey (see attached 892), said lipopolyplexes comprise mRNA and a polymer encapsulated by liposomes (see abstract and page 803).  Thus, the mRNA “lipopolyplexes” taught by Perche above, comprise isolated mRNA that has been complexed with a polymer and encapsulated in a liposome, and are a species of isolated mRNA molecules “protected via liposome-encapsulation” as recited in the presents claims. 
Applicant further argues that the De Koker declaration demonstrates unexpected results. 
The asserted unexpected results presented in the declaration are experiments in a mouse TC-1 tumor model, wherein E7 antigen and Trimix RNA are delivered 
However, this is an expected result, since all of the cited references teach the ability of mRNA coding for tumor antigens and/or immunostimulatory proteins for inducing anti-tumor immunity and treatment of cancer.
Furthermore, the asserted unexpected results with an HPV transformed TC-1 mouse tumor model are not commensurate in scope with the instant claims, which encompass treating any cancer in any subject, including a human, by administration of mRNA encoding any tumor antigen protected via any type of liposome.  
 
Claims 1-3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilgenhof et al., June 2011 (of record), in view of Weide et al., 2009 (of record) and WO2013/143555.
Wilgenhof et al. teach a method of therapeutic vaccination for inducing an antigen specific immune response in a subject to treat melanoma comprising administering to the subject a dendritic cell transfected with mRNA molecules encoding a tumor  antigen and the functional immunostimulatory proteins CD40L, CD70, and caTLR4.  Wilgenhof et al. teach that incorporation of mRNA encoding CD40L, CD70, and caTLR greatly enhances T cell stimulatory capacity of dendritic cells. 
	Weide et al. teach that an alternative to administration of mRNA transfected dendritic cells is direct in vivo injection of (isolated) mRNA into the subject.  Weide et al. teach that direct injection is advantageous since it avoids drawbacks associated with in vitro dendritic cell production, including cost, limited number of cells, and intrinsic phenotypic variability of the in vitro generated dendritic cells (see page 498, in particular). Likewise, WO 2013/14355 teaches mRNA encapsulated in a liposome for delivery to dendritic cells in vivo via intravenous injection (see pages 6-7, 9).  WO 2013/14355 teaches delivery of said mRNA encoding tumor antigens and adjuvants for inducing an anti-tumor immune response (se pages 10, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer the mRNA composition of Wilgenhof et al., by direct intravenous administration of isolated mRNA protected via .

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilgenhof et al., June 2011 (of record), in view of Weide et al., 2009 (of record), WO 2013/14355 and US 2005/0059624 (of record).
The teachings of Wilgenhof et al. Weide and WO 2013/14355 are described above.
They do not teach administration of an IL-12 mRNA, or administration as a single mRNA molecule.
The ‘624 publication teaches administration of a composition comprising at least one isolated mRNA encoding a tumor antigen to induce an immune response and treat cancer.  The ‘624 publication teaches that the mRNA can be administered with one or more adjuvants, including CD40ligand (see page 4, in particular).  The ‘624 publication teaches administering the mRNA along with a further section that encodes for a molecule that promotes the immune response, such as IL-12 (see page 4, in particular).  The ‘624 publication teaches that the one or more polypeptides can be encoded in a single mRNA molecules (see page 3, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further administer an mRNA encoding IL-12, or to administer a single mRNA encoding all the immunomodulatory polypeptides and antigens, as taught by the ‘624 publication, in the method of inducing an immune response with the mRNA composition as made obvious by Wilgenhof et al. Weide and .

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilgenhof et al., June 2011 (of record), in view of Weide et al., 2009 (of record), Perche, August 2011 and US 2005/0059624 (of record).
The teachings of Wilgenhof et al. Weide and Perche et al. are described above.
They do not teach administration of an IL-12 mRNA, or administration as a single mRNA molecule.
The ‘624 publication teaches administration of a composition comprising at least one isolated mRNA encoding a tumor antigen to induce an immune response and treat cancer.  The ‘624 publication teaches that the mRNA can be administered with one or more adjuvants, including CD40ligand (see page 4, in particular).  The ‘624 publication teaches administering the mRNA along with a further section that encodes for a molecule that promotes the immune response, such as IL-12 (see page 4, in particular).  The ‘624 publication teaches that the one or more polypeptides can be encoded in a single mRNA molecules (see page 3, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further administer an mRNA encoding IL-12, or to administer a single mRNA encoding all the immunomodulatory polypeptides and antigens, as taught by the ‘624 publication, in the method of inducing an immune response with the mRNA composition as made obvious by Wilgenhof et al. Weide and Perche et al. The ordinary artisan at the time the invention was made would have been motivated to administer an mRNA encoding IL-12, since the ‘624 publication teaches that an mRNA encoding IL-12 can be used to promote the immune response to mRNA encoding antigens after in vivo administration.  Furthermore, the ordinary artisan would 
Applicant argues that the claims are not obvious for the reasons set forth above.
The claims stand rejected for the same reasons set forth above.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 8,476,419, in view of Weide et al., 2009 and 2005/0059624, and Perche et al., 2011 or WO 2013/14355.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘419 patent claims a composition for improving the immunostimulatory characteristic of dendritic cells comprising mRNA molecules encoding CD40L, CD70, and caTLR4.  The ‘419 patent also claims that the composition comprises an mRNA/DNA encoding an antigen from a target cell.  The ‘419 patent also claims the composition comprises an mRNA, encoding IL-12p70, and that the mRNA molecules encoding the proteins are part of a single mRNA molecule.  The ‘419 patent also claims a method of improving the immunostimulatory characteristics of dendritic cells comprising contacting said dendritic cells in vitro with the mRNA compositions. Although not specifically claimed in the ‘419 patent, it would have been obvious to one of ordinary skill in the art at the time the invention was made to alternatively administer the mRNA compositions claimed in the ‘419 patent, by intravenous administration of protected, isolated mRNA, for inducing immunity for treating cancer, as taught by Weide, Perche and WO 2013/14355, and the ‘624 publication for the reasons set forth above. 
	Applicant argues that Perche teaches away from liposome encapsulated mRNA for the reasons set forth above.
	This is not persuasive for the reasons set forth above.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US 9,408,909, in view of US 20030202963 and Perche et al., 2011 or WO 2013/14355. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘909 patent claims a method of  treating cancer comprising administration of isolated mRNA molecules encoding for immunostimulatory proteins 
	Applicant argues that Perche teaches away from liposome encapsulated mRNA for the reasons set forth above.
	This is not persuasive for the reasons set forth above.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644